In a proceeding pursuant to CPLR article 78 to review a determination of the New York City Housing Authority that petitioner was ineligible for public housing, petitioner appeals from a judgment of the Supreme Court, Queens County (Leviss, J.), dated July 7, 1980, denying the petition and dismissing the proceeding. Judgment reversed, on the law, without costs or disbursements, and petition granted, to the extent that the determination is' annulled, and the matter is remitted to respondent for a new determination as to eligibility. The determination that petitioner was ineligible for public housing because of threats allegedly made by him when he was interviewed by a housing project manager after being found eligible, without more, does not amount to a pattern of dangerous conduct, as required by the authority’s standards for admission before ineligibility is found. Cohalan, J. P., Margett, O’Connor and Thompson, JJ., concur.